Citation Nr: 0924626	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 through 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This matter has since been 
transferred to the RO in San Diego, California for further 
handling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2002 the Veteran submitted a letter to the 
Regional Office (RO) in San Diego, California in which he 
expressed his intention to file a request to reopen his claim 
of service connection for a mental disorder and requested a 
VA Form 21-526.  In that letter, the Veteran advised that he 
was incarcerated and provided an address for his place of 
incarceration.  A form was mailed to the Veteran at the 
address provided in his October 2002 letter.

A subsequent February 2003 letter from the Veteran advised 
that he had been transferred to a different facility and that 
he did not receive his requested VA Form 21-526.  The Veteran 
provided his new location and advised that he would remain 
incarcerated until July 28, 2003.  A new VA Form 21-526 was 
provided to the Veteran. The Veteran subsequently filed his 
request to reopen his claim of service connection for bipolar 
disorder in March 2003.

In April 2003, the RO mailed a VCAA notification letter to 
the Veteran at the location provided in his February 2003 
letter.  This VCAA notification letter was undelivered and 
returned by the United States Postal Service.  No explanation 
was provided by the postal service as to the reason that the 
VCAA letter could not be delivered.

In August 2003, the RO mailed a rating decision which denied 
the Veteran's request to reopen his claim of service 
connection for PTSD.  The rating decision was mailed to the 
Veteran's location as set forth in his February 2003 letter.  
The rating decision was returned to the RO by the postal 
service with a notation that the Veteran had been paroled 
from prison and that no forwarding address was provided.  A 
subsequent VCAA notification letter mailed to the Veteran in 
November 2003 was also returned with the same explanation.

In January 2004, the Veteran filed a notice of disagreement.  
In his notice of disagreement, the Veteran advised that he 
had been re-incarcerated, and provided both his current 
residential address and the new address for his current place 
of incarceration.  The Veteran further advised that mail, 
including medical record releases requested by the RO had 
been delayed for two months.  He requested that the RO 
provide him with new medical record releases.

In November 2004, the Veteran filed a substantive appeal and 
requested a local BVA hearing.  In December 2004 the RO 
mailed a letter to the Veteran, to the residential address 
provided in his January 2004 Notice of Disagreement, that 
instructed him on his requested hearing and requested that 
the Veteran confirm his desire for a hearing.  Later that 
month, the Veteran responded by confirming his desire for a 
Travel Board Hearing.

Notes in the claims file indicate that in June 2007, efforts 
were made by the RO to contact the Veteran by telephone to 
verify his residential address.  The Veteran did not respond.

In October 2007, the Veteran submitted a completed VA Form 
21-4142 in which he provided a new residential address at:  
818 Inglewood, Apt. B, Vista, California, 92084.  Independent 
efforts by the RO to confirm the address provided by the 
Veteran indicated his current address as:  818 Engelwood, 
Vista, California 92803.

In December 2008, the Veteran was provided a Supplemental 
Statement of the Case which was mailed by the RO to "818 
Englewood, Vista, CA 92803."  The Supplemental Statement of 
the Case was returned by the postal service as "attempted - 
not known."  Later that month, the RO mailed a notice to the 
Veteran advising him that Travel Board Hearings at the San 
Diego RO would be scheduled to take place during the week of 
January 26 through January 30, 2009.  This notice was also 
mailed to the Veteran at "818 Engelwood, Vista, CA 92803," 
and was also returned as "attempted - not known."

In April 2009, the RO mailed a notice to the Veteran which 
advised him that his Travel Board Hearing had been scheduled 
to take place on May 21, 2009, at 2:30 p.m., at the San Diego 
RO.  This notice was mailed to the Veteran at "81 Englewood, 
Vista, CA 92803" but was also returned to the RO as 
"attempted - not known."  Additional attempts were made, 
later that month, to provide notice of the hearing to the 
Veteran at "1973 Apple Street, Oceanside, CA 92054" and 
again at 818 Englewood, Vista, CA 92803."  Both of these 
attempts, however, were also returned to the RO as 
undelivered for "insufficient address" and "undeliverable 
as addressed" respectively.  The Veteran did not appear at 
his scheduled Travel Board Hearing.

Documentation in the claims file reflects that no attempts 
were made to contact the Veteran at the address set forth in 
his October 2007 VA Form 21-4142, "818 Inglewood, Apt. B, 
Vista, California, 92084."  Under the circumstances, the 
Veteran should be rescheduled for a new Travel Board hearing, 
and notice regarding the same should be mailed to the Veteran 
at "818 Inglewood, Apt. B, Vista, California, 92084."

Accordingly, the case is REMANDED for the following action:

1.   Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
RO must review the last final rating 
decision on the issue on appeal. Then, 
the RO must issue a notice letter 
providing the Veteran with a statement 
which sets forth the elements of 
service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for bipolar disorder, and 
describes what evidence would be 
necessary to substantiate the elements 
required to establish service 
connection if the claim were to be 
reopened.

As part of the notice letter discussed 
above, the RO must also provide the 
Veteran with corrective notice, under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Such notice must be mailed to the 
Veteran at his provided address:  818 
Inglewood, Apt. B, Vista, California, 
92084.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the RO should schedule the 
Veteran for a Travel Board Hearing before 
a member of the Board at the San Diego RO 
as soon as such a hearing is practically 
possible.  Notice of the date, time, and 
specific location of the hearing should 
be mailed to the Veteran at his provided 
address of 818 Inglewood, Apt. B, Vista, 
California, 92084.  A copy of such notice 
should be incorporated into the claims 
file.  Additionally, should the Veteran 
withdraw his request for a hearing or 
fail to appear at his scheduled hearing, 
documentation to that effect should also 
be incorporated into the claims file.

4.  After completion of the above 
development, the Veteran's request to 
reopen his claim of service connection 
for bipolar disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




